Case: 5:20-cv-00096-JMH-MAS Doc #: 40 Filed: 06/24/21 Page: 1 of 2 - Page ID#: 384




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF KENTUCKY
                                  LEXINGTON DIVISION

                                       Electronically Filed

  DAVID DOLEN, Individually and as
  Administrator of Estate of LISA
  DOLEN, Deceased

                        Plaintiffs,                CASE NO. 5:20-CV-00096-JMH

  v.

  TEXAS EASTERN TRANSMISSION, LP,
  et al.

                        Defendants.



                   AGREED ORDER OF DISMISSAL WITH PREJUDICE
        By agreement of Plaintiffs David Dolen, Individually and as Administrator of the Estate of

 Lisa Dolen (collectively, “Plaintiffs”) and Defendants Texas Eastern Transmission, LP, Spectra

 Energy Operating Company, LLC, Spectra Energy Transmission Services, LLC, Spectra Energy,

 LLC f/k/a Spectra Energy Corp., and Enbridge (U.S) Inc. (collectively “TETLP Defendants”), by

 counsel, and the Court being otherwise fully and sufficiently advised:

        IT IS HEREBY ORDERED AND ADJUDGED that all claims Plaintiffs have asserted

 against the TETLP Defendants are hereby DISMISSED in their entirety and with prejudice, with

 each party to bear its own costs.

        IT IS SO ORDERED this 24th day of June, 2021.
Case: 5:20-cv-00096-JMH-MAS Doc #: 40 Filed: 06/24/21 Page: 2 of 2 - Page ID#: 385




 HAVE SEEN AND AGREED:


  /s/ D. Christopher Robinson                 /s/ Tanner H. Shultz w/permission
  Steven M. Crawford                           Tanner H. Shultz
  D. Christopher Robinson                      MORGAN & MORGAN KENTUCKY
  Allison W. Weyand                            PLLC
  Liam E. Felsen                               333 West Vine Street, Suite 1200
  FROST BROWN TODD LLC                         Lexington, KY 40507
  400 West Market Street, 32nd Floor           Phone: (859) 219-4529
  Louisville, KY 40202-3363                    Fax: (859) 367-6146
  Phone: (502) 589-5400                        tshultz@forthepeople.com
  Fax: (502) 581-1087                          Counsel for Plaintiffs
  scrawford@fbtlaw.com
  crobinson@fbtlaw.com
  aweyand@fbtlaw.com
  lfelsen@fbtlaw.com
  Counsel for Defendants,
  Texas Eastern Transmission, LP, Spectra
  Energy Operating Company LLC, and
  Spectra Energy Transmission Services, LLC




 0140392.0723273 4813-0464-5872v1
